Citation Nr: 0908392	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for peripheral neuropathy 
affecting the right lower extremity, to include as secondary 
to service-connected cold injury residuals.

2.  Entitlement to service connection for peripheral 
neuropathy affecting the right lower extremities, to include 
as secondary to service-connected cold injury residuals.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for peripheral neuropathy 
affecting the left lower extremity, to include as secondary 
to service-connected cold injury residuals.

4.  Entitlement to service connection for peripheral 
neuropathy affecting the left lower extremity, to include as 
secondary to service-connected cold injury residuals.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim for an acquired psychiatric 
disorder, claimed as major depressive disorder, to include as 
secondary to service-connected cold injury residuals.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depressive disorder, 
to include as secondary to service-connected cold injury 
residuals.

7.  Entitlement to service connection for Raynaud's 
phenomena.

8.  Entitlement to a schedular rating in excess of 20 percent 
for service-connected right foot cold injury residuals.

9.  Entitlement to a schedular rating in excess of 20 percent 
for service-connected left foot cold injury residuals.

10.  Entitlement to a total disability rating based on 
individual unemployabilty (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION


The Veteran served on active duty from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of August 2006 and March 2007 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in No. Little Rock, Arkansas.

The Reynaud's issue was initially addressed by the RO as a 
new and material issue in the August 2006 rating but 
corrected this in the February 2007 statement of the case 
when it pointed out that this matter had not been previously 
adjudicated in a prior final decision.  

The claim for service connection for Raynaud's phenomenon, 
the increased ratings claims for the residuals of cold injury 
for each foot and the claim of entitlement to a TDIU are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  A September 2005 Board decision denied entitlement to 
service connection for peripheral neuropathy of the right and 
left lower extremities; that decision is final.

2.  Evidence added to the record since the September 2005 
decision does relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the service-connection claims for 
peripheral neuropathy of the right and left lower 
extremities.

3.  The evidence is in relative equipoise as to whether the 
peripheral neuropathy of the right and left lower extremities 
are the result of the cold injuries to both feet.    

4.  A September 2005 Board decision denied entitlement to 
service connection for an acquired psychiatric disorder; that 
decision is final.

5.  Evidence added to the record since the September 2005 
decision does relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the service-connection claim for a 
psychiatric disorder, claimed as major depressive disorder.

6.  The evidence is in relative equipoise as to whether the 
psychiatric disorder, claimed as major depressive disorder, 
is being caused by the residuals of the cold injuries to both 
feet.    


CONCLUSIONS OF LAW

1.  The September 2005 Board decision, which determined that 
service connection was not warranted for peripheral 
neuropathy of the right lower extremity, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received since the 
September 2005 Board decision sufficient to reopen the 
appellant's claim for service connection for peripheral 
neuropathy affecting the right lower extremity, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for peripheral neuropathy 
of the right lower extremity, as secondary to service-
connected cold injury residuals have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159. 3.303, 3.310 (2008).

4.  The September 2005 Board decision, which determined that 
which determined that service connection was not warranted 
for peripheral neuropathy of the left lower extremity, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).

5.  New and material evidence has been received since the 
September 2005 Board decision sufficient to reopen the 
appellant's claim for service connection for peripheral 
neuropathy of the left lower extremity, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

6.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for peripheral neuropathy 
of the left lower extremity, as secondary to service-
connected cold injury residuals have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159. 3.303, 3.310 (2008).

7.  The September 2005 Board decision, which determined that 
which determined that service connection was not warranted 
for a psychiatric disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).

8.  New and material evidence has been received since the 
September 2005 Board decision sufficient to reopen the 
appellant's claim for service connection for a psychiatric 
disorder claimed as major depressive disorder, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

9.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for major depressive 
disorder, as secondary to service-connected cold injury 
residuals have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159. 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is reopening and 
granting in full the claims for service connection for a 
peripheral neuropathy of the lower extremities and for a 
psychiatric disorder.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for peripheral neuropathy of the lower 
extremities and for an acquired psychiatric disorder was most 
recently denied by the Board in a September 2005 
determination which was not appealed to the United States 
Court of Appeals for Veterans Claims (Court) and is therefore 
final.  The basis for the denial was that the peripheral 
neuropathy was not related to an inservice injury or service-
connected disability and the Board pointed to evidence that 
suggested the neuropathy was related to alcohol abuse in the 
past.  In regards to the psychiatric disorder, the Board 
determined that a disorder of single episode major depressive 
disorder and an adjustment disorder with depressed mood was 
not shown to be related to inservice disease or injury, was 
not manifested to a compensable degree within a year of 
service, nor was it caused or aggravated by the service 
connected cold injury to the feet.  The Board pointed out 
that the evidence had shown the etiology of the Veteran's 
depression was not clear, and that there were other factors 
such as the deaths of several close relatives that appeared 
to be causing his depression.  

The Veteran filed his claim to reopen in March 2006.  

Among the evidence previously before the Board in September 
2005 were the May 1973 pre-service examination and report of 
medical history which revealed normal neurological and 
psychiatric findings, with no history of any complaints 
suggestive of neuropathy or psychological problems.  He did 
have a burn scar on the right calf noted on entrance with 
pain complaints from the scar tissue reported in September  
1974 but no significant findings of neurological problems 
shown.  The service treatment records show that in February 
1977, the Veteran was treated with foot soaks for complaints 
of foot pains related to the cold.  There are no other 
entries regarding any frostbite treatment or neurological 
injuries affecting the extremities in service.  Neither are 
there any complaints or treatment in service for peripheral 
neuropathy or for a psychiatric disorder.  His March 1977 
separation examination and report of medical history again 
revealed normal neurological and psychiatric findings, with 
no history of any complaints suggestive of neuropathy or 
psychological problems

Also previously before the Board was the report of a November 
1992 VA examination which in part addressed the severity of 
the cold injuries to the feet, and on examination revealed 
gross neurological examination appearing to be within normal 
limits, with the exception of a right upper extremity, which 
the Veteran had complained about "going to sleep" in 
conjunction with discomfort in his neck and right shoulder.  
These findings were then attributed to a motor vehicle 
accident in July 1992 wherein he injured his neck and back.  
The diagnosis was residuals of thermal injury (frostbite) of 
both feet, characterized by history and physical findings.  
No findings or diagnosis of a peripheral neuropathy or other 
neurological or psychiatric disorder were made.  

Also before the Board in September 2005 were VA treatment 
records showing that in September 1992 the Veteran received 
treatment for alcohol and drug abuse and dependency, with a 
history of drinking a half pint of gin and 6 beers per day, 
with no sobriety in the past 5 years.  He continued inpatient 
and outpatient treatment for his polysubstance abuse through 
May 1993, with treatment including individual, group therapy 
and couples counseling.  These records did not reflect an 
actual psychiatric disorder other than the polysubstance 
abuse and dependency.

Also before the Board in September 2005 was a rheumatology 
report dated in April 1997 from T.K., M.D., who noted that 
the Veteran reported frostbite to his feet in Germany.  Since 
that time the pain in his feet had gotten progressively 
worse.  It was worse in winter when his feet felt like they 
were cold and perspiring. He had some pain in the summer but 
not as much.  His hands also changed color in cold to a 
whitish discoloration.  The impression was that his foot pain 
was secondary to frostbite.  He was sensitive to cold, had 
Raynaud's phenomenon by his own description, and his pain was 
worse with colder weather.  A letter dated in September 1997 
from D.L, M.D., noted that he had treated the Veteran since 
November 1992 for foot pain secondary to frostbite.  Over the 
past 5 years he had continually presented with pain in his 
feet, which was worse in winter.

Additionally before the Board previously was the transcript 
for a February 1998 personal hearing at the RO, wherein the 
Veteran testified that in 1975 while on maneuvers in Germany 
he got his feet wet.  He was uncomfortable and reported to 
sick call.  He was instructed to change his socks, given foot 
powder, and told to keep his feet dry.  His feet have 
bothered him since then and have gotten worse as he got 
older.  He first went to the VA in 1992 for treatment.  His 
main symptoms were pain and throbbing which hurt worse in 
winter than summer.  Cold weather, walking, and weight on his 
feet caused the pain.  He admitted to be a recovering 
alcoholic and drug user.  As such, he refused to take 
painkillers for his foot pain.  

Among the previously considered evidence were records of VA 
treatment including in 1998 and 1999 documenting complaints 
of chronic tingling of the feet with cold weather pain and a 
history of treatment for peripheral neuropathy as reported in 
December 1998.  VA treatment records from December 1998 
revealed complaints of numbness and tingling in his feet for 
which he underwent electrodiagnostic testing, to rule out 
peripheral neuropathy.  An electromyograph (EMG) in February 
1999 was consistent with bilateral neuropathic sensorimotor 
peripheral neuropathy.  A February 1999 neurological 
consultation for the numbness in the feet for about 4-5 years 
duration also noted the history of alcohol abuse with a half 
pint of liquor per day previously drank which he quit in 
1992, and an assessment of painful sensory motor 
polyneuropathy with etiology that could be related to history 
of alcohol drinks in the past but he was also noted to have a 
history of frostbite in the past in Germany and this could 
also cause such problems.  A nutritional cause also needed to 
be ruled out.  

In addition, employment medical records from 1999 revealed 
that he was placed on medical leave in September 1999 due to 
his foot problems, which were diagnosed as gout at the time.  

Also previously considered by the Board was a May 1999 VA 
examination, where the Veteran reported being exposed to 
minus 40 degrees temperature in Germany in 1975 and was 
treated by a medic who soaked his feet and told him to keep 
them dry.  At the time he complained of numbness, tingling, 
and throbbing pain in his feet.  He had not had skin grafts 
or foot surgery, and had not lost any toes. He had noticed 
darkness of his toenails involving the fifth toes 
bilaterally.  He reported continuing episodes of numbness and 
paresthesias involving the feet and the legs below the knees.  
He reported excessive sweating of the feet, and on exposure 
to cold the toes at times become pale and he gets aching 
discomfort.  The examiner noted that the EMG in February 1999 
suggested bilateral neuropathic sensorimotor peripheral 
neuropathy.  Following examination of the feet which included 
examination of the general skin and vascular condition of the 
feet, the impression was residuals of cold injuries to the 
feet with previously documented by EMG neuropathic 
sensorimotor peripheral neuropathy.

The Board in September 2005 also reviewed several statements 
from Dr. K. in support of the Veteran's claim including a 
January 2000 letter from Dr. K. wherein he noted having seen 
the Veteran a couple of years ago with Reynaud's phenomenon 
and a history of frostbite.  He was noted to have been 
followed by the VA and found to have a neuropathy 
questionably related to diabetes, but was not shown to be 
hypoglycemic according to self monitoring, with sugars below 
100 on no therapy.  Dr. K., opined that as stated 3 years ago 
that the Veteran has cold sensitivity, i.e. Reynaud's 
phenomenon stemming from the period of frostbite in the 
service.  Dr. K., doubted he had diabetes.  Dr. K., wrote an 
April 2000 statement noting that, "This man has a neuropathy 
stemming back to severe cold exposure. I believe his 
neuropathy is related to his cold exposure that he sustained 
while in the Armed Forces."  He opined that the Veteran is 
not diabetic.  A May 2000 statement from Dr. K. stated that, 
"I believe that he suffered significant thermal injury 
causing his continued paresthesias of his lower extremities."

Additionally the records from 2000, in addition to 
documenting problems of neuropathy also reflect some findings 
suggestive of myositis as reported in March and April 2000, 
with abnormal MRI findings suggestive of this condition in 
the thighs.  There was some question initially whether the 
Veteran's lower extremity pain was from this condition or 
from neuropathy.  

In a June 2000 VA neurological examination previously 
reviewed by the Board in 2005, the examiner noted the Veteran 
was unemployed, having last worked in August 1999.  He 
reported the onset of numbness of both feet about 5 or 6 
years ago.  His legs had also been weak for about 4 years.  
He had some associated burning and had been treated with 
Amitriptyline for this.  He denied a history of diabetes 
mellitus, vitamin deficiency, uremia, thyroid dysfunction, or 
a family history of peripheral neuropathy.  He had an EMG of 
the lower extremities in February 1999 which revealed an 
axonopathic sensory motor peripheral neuropathy of the lower 
extremities.  He reported never having an alcohol problem and 
only used alcohol socially in the past.  However he had been 
hospitalized in 1992 for alcohol rehabilitation.

In reviewing his record the examiner noted the Veteran was 
admitted in 1992 to Ft. Root VAMC for alcohol, cocaine, and 
marijuana abuse.  At that time he was drinking 6 cans of beer 
and a pint of gin daily and reportedly had not been sober for 
the previous 5 years.

As previously noted in the September 2005 Board denial, the 
June 2000 VA examiner noted the Veteran had been recently 
evaluated by a rheumatologist for myalgia and weakness and 
found to have a persistently elevated serum creatine 
phosphokinase (CPK).  A magnetic resonance imaging (MRI) 
revealed changes consistent with myositis and he was 
currently being treated for that.  He had mild weakness of 
the lower extremities with strength being 90-95% normal 
bilaterally and symmetrically, including proximal strength.  
There was no ataxia, sensory, pinprick sensation was 
decreased in a glove distribution to the mid forearms 
bilaterally and in a stocking distribution to the knees 
bilaterally.  Touch sensation was intact, as was 
proprioception in both feet.  Vibratory sensation was 
diminished in both feet, and intact in the upper extremities.  
Patellar tendon jerks were absent bilaterally.  Achilles 
tendon jerks were trace present and symmetrical, and plantar 
responses were flexor bilaterally.  The impression was 
generalized distal symmetrical sensory motor peripheral 
neuropathy involving both upper and lower extremities.  It 
was the opinion of the examiner that this was most likely 
secondary to ethanol toxicity.  The basis for this opinion 
was the documentation of significant ethanol abuse for 
several years prior to the onset of these symptoms and the 
fact that the Veteran had clinical evidence of sensory loss 
involving both upper and lower extremities; myositis 
resulting in myalgia and lower extremity weakness most 
probably present for the past 4 years.

Also previously before the Board in September 2005 were VA 
mental health clinic records from June to December 2000 
revealing treatment for major depression.  These include a 
report from June 2000 in which his current depressive 
symptoms were directly related to his medical condition of 
pain as well as financial stressors.  A report from September 
2000 included symptoms of depression, to include depressed 
and hopeless mood, insomnia, decreased interest, energy and 
concentration were described as worsening over the past 1-2 
years, and mostly centered around his pain caused by 
idiopathic peripheral neuropathy, which was thought to be at 
least partially related to a service-connected injury.  
Additionally his depressive symptoms were viewed as seeming 
to have resulted from his unemployment, with a history of his 
neuropathy having caused him to lose his job.  Additionally 
regular VA clinic records from 2000 reflect a continued 
diagnosis of idiopathic peripheral neuropathy, as well as 
type II diabetes controlled with diet.  

The VA records reflect continued mental health treatment for 
depression through 2001, with records in February 2001 noting 
that he lost a number of family members over the past 5 
years.  A letter in November 2001 from a VA Mental Health 
Clinic nurse noted that the Veteran was followed in the 
clinic for major depression, recurrent, moderate.  She opined 
that "his mood disorder is the direct result of the Veteran's 
bilateral, residuals cold weather injury to feet..."   A 
November 2001 addendum from a clinical psychologist concurred 
that his depression was a direct result of his inability to 
work which in turn is a direct result of his cold injuries 
incurred in the military.  

Additionally before the Board in 2005 were records in support 
of a favorable SSA determination dated in September 2001 
awarding the Veteran SSA disability benefits.  He had been 
found unable to work as of August 1999 due to Raynaud's 
phenomenon, polyneuropathy of the lower extremities, and 
diabetes mellitus.  The records supporting this decision 
included duplicates of VA and private medical records prior 
to September 2001, but also included an April 2000 
disabilities examination which noted the Veteran to have 
alleged that cold weather injury to his feet (frostbite) 
damaged nerves in his legs and he also had pain in feet in 
legs, diabetes mellitus, high blood pressure, peripheral 
neuropathy and gout.  He was also noted to have cold 
sensitivity and Reynaud's phenomenon.  

A July 2001 letter from A.D., MD, in regards to the Veteran's 
Social Security claim clarified that the term 
"proprioception" in regards to his neuropathy and stated 
that the Veteran had Reynaud's phenomenon and polyneuropathy.  
In regards to his psychiatric condition, an October 2000 
report for Social Security Administration (SSA) noted the 
Veteran to describe having been depressed since he stopped 
working, with a history of his neuropathy symptoms forcing 
him out on disability.  He described his symptoms of sharp 
pain and numbness in his hands and feet as well as sharp pain 
in his legs.  He described how these symptoms caused him to 
have a driving accident at work and eventually forced him to 
leave.  He also reported having lost a grandson in 1996.  He 
was noted to consider his depression to be due to his 
physical condition, as well as his job loss.  The diagnosis 
was Adjustment Disorder with Depressed mood secondary to his 
circumstances and physical complaints.  

The VA records reflect continued treatment for ongoing 
complaints of neuropathy affecting his hands and legs as well 
as for depression through 2002.  A July 2002 EMG report 
diagnosed diffuse axonopathic sensorimotor peripheral 
neuropathy with very mild upper extremity involvement and 
moderate lower extremity involvement.  The mental health 
notes from 2002 revealed continued stressors of loss or 
illnesses of family members.  

A June 2002 VA mental disorders examinations previously 
before the Board revealed the Veteran reported not doing well 
due to pain in his hands and feet.  He attributed it to 
Raynaud's disease.  When asked about depression, he reported 
being depressed for about two years.  He noted that this was 
in part because of his disability, because he was not 
working, and because his grandson was stillborn.  He reported 
a number of deaths of close people over the past few years.  
He has not worked since August 1999.  He denied alcohol and 
drug abuse.  The examiner noted that the Veteran was casually 
groomed and walked with the aide of a brace and made 
virtually no eye contact whatsoever.  He was fully 
cooperative but appeared rather dysphoric.  His mood was 
predominantly of considerable depression, and affect was 
appropriate.  There was no evidence of a major thought 
disorder or psychosis shown on examination.  The diagnosis 
was major depressive disorder, single episode, severe without 
psychotic episode. 

The examiner opined that the etiology of the Veteran's 
depression was unclear. In part it appeared to be related to 
pain.  However it was unclear what the particular cause of 
the pain was.  The Veteran also attributed the depression to 
the numerous deaths of close relatives. 

In an April 2003 VA cold injuries examination previously 
before the Board, the history of the cold injury in 1975 was 
again recited by the Veteran.  He was currently taking 
Gabapentin and Nertryptyline with little relief of his 
neuropathic pain.  He complained of constant pain in both 
feet with weight bearing, and excessive sweating in hot 
weather.  He denied cold sensitization and amputations. The 
records mention Raynaud's Phenomenon however when questioned 
the Veteran was unable to described symptoms of Raynaud's.  
He only stated that he had occasional tingling and numbness 
of the feet.  He specifically denied any change in coloration 
such as pallor or cyanosis which subsequently cleared.  His 
complaints of pain were pretty much constant.  He did have 
diminished sensations of the toes. He had no history of 
fungal infections, ulcerations, scars, or disturbance of nail 
growth. He denied arthritic pain of the feet or swelling, 
changes in skin color or thickness.  A review of the claims 
file revealed he had been diagnosed with digital neuropathy, 
which was consistent with alcohol abuse in the past.  He 
denied alcohol abuse suggesting that he drank a few, but quit 
in 1990.  He had not undergone any major surgery.  He had a 
history of hypertension and took Felodipine daily.  He denied 
any other major illness and specifically denied a history of 
diabetes mellitus.  He had never smoked and had no history of 
skin cancer.

The examiner noted the foot color was unremarkable and 
uniform.  There was no cyanosis, hyperemia, edema, or 
ulcerations noticed.  The feet were cool to touch and dry.  
He had no evidence of fungus, scars, and his nails were 
intact. He had diminished sensation over the distal toes.  No 
orthopedic abnormalities were noted. There was no evidence of 
Raynaud's noted.  The diagnosis was residuals, cold injury to 
feet.  The examiner opined that the Veteran's history was 
inconsistent with the presence of Raynaud's phenomenon and 
there was no physical evidence to support this diagnosis upon 
examination.  Regarding diminished sensation it was at least 
as likely as not that the diminished sensations of the toes 
could well be due to his cold injuries, but review of the 
records suggests that it may be equally likely that this was 
due to other factors such as alcohol abuse in the past.

The same examiner who had conducted the June 2002 VA mental 
disorders examination also conducted an April 2003 VA mental 
disorders examination, also previously before the Board in 
September 2005.  In this examination, the Veteran reported 
being depressed due to pain in his legs and hands.  He again 
noted a number of deaths of close people recently.  The 
examiner noted that the Veteran was casually groomed and 
walked with the aid of braces under each arm.  He made 
limited eye contact.  He appeared rather dysphoric.  His 
speech was essentially normal in rate and rhythm, mood was 
depressed, and affect was appropriate. Thought process and 
associations were logical and tight with no looseness of 
association or confusion noted.  Insight was limited and 
judgment was adequate. No hallucinations or delusional 
material were noted.  The diagnosis was adjustment disorder 
with depressed mood.  The mental disorders examiner noted 
that the examiner who evaluated the Veteran's cold injuries 
indicated that some of the Veteran's complaints of physical 
problems could not be substantiated upon examination.  This 
cast some doubt that the Veteran's depression was secondary 
to his cold injuries.  In addition, the Veteran suggested 
that some of his depression was linked to the deaths of close 
relatives, which he also stated in his previous VA 
examination.  Thus the examiner opined that the etiology of 
the depression remained uncertain.

VA records from 2003 through 2004 previously before the Board 
reflect continued treatment for both neuropathy symptoms as 
well as depression symptoms.  In April 2003 he was noted to 
be have been numb since he lost his mother in August 2002 and 
also reported having lost his father in February 2003.  He 
also complained of pain and numbness in his feet and fingers.  
He was assessed with major depressive disorder recurrent, 
moderate, and the treating psychiatrist noted the Veteran to 
be very stressed by loss of both parents, financial concerns 
with inability to work because of his feet.  In May 2003 a 
psychologist gave an impression of depression secondary to 
chronic pain and grief reaction.  Also in May 2003 a 
neurological consult again noted the history of his 
neuropathy symptoms having started after he was frost bit, 
and EMG findings from the previous visit were recited.  He 
was assessed with  peripheral neuropathy which was said to 
have no treatable cause for this condition.  He was noted in 
December 2003 to complain of pain in his feet since the 
weather became cold and he had walked around the block for 
exercise, but could not do so now due to the cold.  He was 
advised to start walking in the mall.  He also reported an 
increasingly depressed mood and again cited his parents' 
deaths recently.  He continued with treatment through the end 
of 2004 to January 2005 for both his depression and his 
neuropathy complaints.  

Also submitted before the Board's 2005 decision was lay 
evidence including an April 2004 statement from his wife 
regarding the depressive symptoms the Veteran began 
manifesting after he was forced to leave employment in 1999 
due to his disability.  

Among the evidence submitted after the September 2005 Board 
decision were duplicate records of VA, private and Social 
Security records ranging from 1992 to 2004 which had 
previously been considered.  

Additionally submitted were lay statements from various 
family members received in April 2006 describing the Veteran 
as having become depressed, less active and more withdrawn 
from family and friends, along with complaining of pain in 
his feet and hands.  He also used an arm brace cane for 
walking.  

Additionally submitted after September 2005 were records from 
a private Dr. A.H., who wrote a letter in April 2006 stating 
that the Veteran was unemployable since 1999, and enclosed 
treatment records showing regular medical checkups on 2 to 3 
month interval between November 2004 and May 2006 repeatedly 
showing continued complaints of neuropathy of the hands and 
feet with pain unchanged and no relieving factors.  The 
physical examinations repeatedly revealed the feet and ankles 
to have no deformities, tenderness or atrophy and full range 
of motion.  No skin abnormalities were noted.  The records 
did repeatedly show increased pain perception and increased 
proprioception bilaterally, with numbness of the left foot 
noted to be the most significant sensory finding, and with an 
assessment of lower extremity neuropathy worsening.  
Diabetes, adult onset and arteriosclerotic vascular disease, 
stable were diagnosed.  No cause for the neuropathy was given 
in these reports.  A May 2006 VA neurological and mental 
health consult reported complaints of worsening pain and 
numbness in the feet, legs and hands despite treatment with 
Neurontin.  He had a history of bilateral tingling and 
numbness in the feet, hands and elbows.  There was no 
weakness or other complaints.  He was noted to have been 
investigated in the past with no known cause for his 
neuropathy.  Physical examination was noteworthy for some 
left hand findings of weakness in the thumb and index finger 
as well as glove/stocking sensory loss up to the knees and 
elbows bilaterally and decreased vibration in toes and hands.  
The assessment was history of axonal peripheral neuropathy 
per EMG with worsening symptoms.

A May 2006 VA examination which addressed the current 
severity of cold injury residuals is noted to have referred 
to the cold injury examination from 2003 for the history of 
the injury.  Pertinent complaints and findings were 
persistent parethesias of both distal feet for the past 
several years as well as weakness and fatigue standing for 
more than 30 minutes and sensitivity of the feet to pressure.  
He was described as having denied having true Reynaud's 
phenomena.  He was noted to state that he was forced to quit 
his job driving trucks in 1999 due to neuropathy of the feet 
from a cold injury.  The physical examination was noteworthy 
for diminished sensation on the dorsum of both feet 
bilaterally and diminished motor strength of 4/5 with both 
ankles having 20 degrees plantar and dorsiflexion and 5 
degrees eversion without pain.  The rest of the examination 
dealt with non neuropathic cold injury residuals of the feet, 
which were normal in appearance, including skin color, 
without deformity or swelling, or tenderness to palpation.  
The toes were normally aligned without deformity, no 
restriction or pain on motion, and the nails were normal.  No 
abnormal callosities or abnormal findings regarding the 
arches or soles were noted.  Pulses were 2+ and equal in both 
ankles and there was no additional weakness, fatigability, 
discoordination or additional loss of motion or functional 
impairment on repetitive stress testing of the feet toes and 
ankles.  The diagnosis was residuals of cold injury to the 
feet.  No specific opinion as to the etiology of the 
neuropathy is given.  X-rays done the same month were normal.  

Additionally received after September 2005 was a July 2006 VA 
group therapy note which focused on complaints of depression, 
with the session addressing anxiety about a family member's 
situation, and an assessment of major depressive disorder 
recurrent, along with polysubstance abuse in full remission.  
His Axis III diagnosis was idiopathic peripheral neuropathy.  

Among the evidence received after the Board's September 2005 
denial were September 2006 VA medical clinic follow-up notes 
for neuropathy and for treating cellulitis of the left leg 
assessed the Veteran as a 51 year old man with history of 
frostbite during his service in the military with Reynaud's 
phenomena and neuropathy resulting from it.  This was signed 
by P.P. MD, who is not shown to have treated the Veteran 
prior to September 2005.  An undated VA problem list which 
was printed in July 2006 included in the problem list both a 
pain disorder associated with both psychological factors and 
a general medical condition and depressive disorder not 
otherwise specified.  

An October 2006 letter drafted and signed by 3 VA mental 
health professionals was received after 2005.  This letter 
was signed by "M.A".,  APRN, PC, "P.T.W", LCSW, and J.S. 
III, Chief of the Mental Health clinic and gave an Axis I 
diagnosis of Pain disorder with both psychological factors 
and a general medical condition, chronic, as well as Major 
Depressive Disorder, recurrent, moderate and a remote history 
of polysubstance dependence in full, sustained remission.  
There was no Axis II diagnosis.  The Axis III diagnosis was 
idiopathic peripheral neuropathy among others such as 
diabetes and hypertension.  He was noted to be service 
connected for cold injuries to his feet sustained in 1975 in 
the service-frostbite of the feet.  His history of having 
lost his long time truck driving job in 1999 because of pain 
from the peripheral neuropathy was also noted.  This 
inability to work because of pain and functional limitations 
has been a major problem due to financial and psychological 
reasons.  He was noted to have finished the VA chronic pain 
coping group led by P.T.W", LCSW, and also was prescribed 
anti depressants, as well as cognitive behavioral and 
individual therapy.  A review of the current literature on 
the relationship between chronic pain and mood disorder was 
noted to show that between one half to 2/3 of people with 
chronic pain will manifest psychological distress, most 
commonly depression.  It was believed by these 3 
professionals that the chronic pain experienced by the 
Veteran for over 30 years is associated with cold weather 
injuries and precipitated a major depressive disorder.  

A July 2007 letter from R.G., LMSW, stated that this 
psychiatric social worker has seen this Veteran since January 
2001 through the Cognitive Behavior Group and the Mental 
Health Clinic.  This individual noted that the VA's 
computerized records screen (CPRS) revealed that the 
Veteran's most recent visit to the VA neurology clinic from 
April 13, 2007 revealed an assessment by the neurologist of 
peripheral neuropathy most likely related to frostbite with 
worsening pain.  To this writer, it was likely, even 
probable, that this Veteran would not have needed psychiatric 
treatment for major depression if not for the chronic pain 
resulting from his cold injury, a service-connected 
condition.  A September 2007 letter from this same individual 
questioned the VA's having weighed the opinion from a VA 
examiner over the opinion from the Veteran's treating 
neurologist, and again reiterated that the Veteran's Major 
Depressive Disorder is secondary to the peripheral 
neuropathy.  

Also received after September 2005 was the report of a cold 
injuries examination done in August 2007 by Dr. W., to 
address the severity of the cold injury residuals and to 
provide an opinion as to the etiology of the neuropathy and 
Reynaud's.  After reviewing the claims file, the examiner 
obtained a narrative history of the Veteran's cold exposure 
to his lower extremities in 1975, with subsequent problems 
with sharp pain from both feet and up to the knees and the 
diagnosis by EMG in 2002 of diffuse axonopathic sensory 
neuropathy with moderate lower extremity involvement.  The 
examiner indicated that the cold injury was diagnosed in 1999 
the same year he quit work as a truck driver due to the 
symptoms.  He reported symptoms of numbness and tingling in 
the hands and fingers and on exposure to cold he reported his 
fingers changed colors from white, blue or red, which was a 
sequence consistent with Reynaud's phenomenon.  He also 
reported a sensation of warmness in his hands.  No specific 
symptoms were reported for the feet or legs other than the 
history.  

The physical examination of the legs revealed unremarkable 
skin findings except for the scar on the right calf which was 
from a childhood burn and was 15 centimeters long.  Otherwise 
there were no scars, with nails normal with no sign of 
infection.  His deep tendon reflexes were 1+ and equal 
bilaterally and he had decreased pinprick sensation on the 
plantar surface of both feet and all toes, but not on the 
dorsum of the feet or legs.  Peripheral pulses were 1+ and 
equal an all locations.  There was no skin change to suggest 
vascular insufficiency such as edema, hair loss or skin 
atrophy.  He was noted to be diagnosed with type 2 diabetes 
in 1999 but his blood sugars taken at home averaged 114-115 
including in February 2007.  The impression was peripheral 
neuropathy of unknown etiology.  Also diagnosed was Type II 
diabetes not requiring medication.  The examiner could not 
make a clear cut diagnosis of Reynaud's at this time although 
his symptoms were somewhat negative.  In view of the fact 
that his cold injury was primarily confined to the lower 
extremities, it was less likely than not that this neuropathy 
was related in any way to his cold injury.  The examiner also 
opined that it was less likely than not that the neuropathy 
was diabetic, in view of the mild Type 2 diabetes or 
prediabetes without complications evident.  The examiner 
opined that the etiology of the neuropathy was speculative.  
His inability to work was viewed as being primarily caused by 
the neuropathy in his feet which was severe enough to impair 
his driving ability.  He also walked with a Canadian crutch 
on each arm due to poor balance.  His gait was halting due to 
the use of these crutches.  

Among the evidence received after September 2005 was the 
report of an August 2007 VA examination done by Dr. S. to 
address the etiology of his psychiatric disability.  This 
initially was done without the claims file, but a handwritten 
addendum indicated that the claims file was reviewed and the 
examiner concurred with the diagnosis and Global Assessment 
of Functioning (GAF).  The narrative history revealed the 
Veteran to claim he was not doing well at all and generally 
stayed home and did nothing because he was in pain all the 
time.  He reported poor appetite, problems falling and 
staying asleep, being very depressed for years, and 
diminished libido.  He was noted on mental status examination 
to walk with a brace in each hand and made no eye contact 
during the examination.  He appeared rather dysphoric, but no 
overt pain behaviors were noted.  Thought processes were 
logical and tight, with adequate judgment and insight, but no 
evidence of a thought disorder or psychosis shown.  He 
reported suicidal ideation but no intent.  The Axis I 
diagnosis was adjustment disorder with depressed mood.  The 
examiner commented that the case was discussed with Dr. W. 
the examiner who conducted the August 2007 cold injuries 
examination who believed the Veteran to have peripheral 
neuropathy of unknown etiology.  The mental disorders 
examiner believed that this Veteran's depression was 
secondary to pain of his peripheral neuropathy as well as 
other factors.  The examiner further opined that he did not 
find evidence of another psychiatric disorder in this 
examination with the exception of a pain disorder associated 
with both psychological factors and a general medical 
condition.  The addendum noted that there was apparently 
insufficient evidence to relate the Veteran's pain 
specifically to residuals of cold injury.

The Veteran's April 2008 videoconference hearing testimony 
revealed him to state that his treating doctor told him that 
his peripheral neuropathy was caused by the cold injury to 
his feet.  His representative argued that this doctor treated 
him since the early 1990's and continued to have the opinion 
that the cold injury caused his neuropathy even after the 
diagnosis of diabetes mellitus was made and essentially 
argued that the opinion of the treating doctor should 
outweigh the opinion of the VA examiner who only saw him for 
the examination.  In regards to the depression his 
representative pointed out that in 2000 his doctor linked his 
depression to his cold weather injury to his feet.  In 
regards to his foot complaints he testified that he has 
numbness and tingling daily in his feet and legs, which 
greatly restricted his ability to walk and stand for long 
periods of time.  He reported daily skin color changes of his 
feet from red to blue to white and said that during these 
color changes he has so much pain that he must get off his 
feet.  The Veteran also submitted an article from the Mayo 
clinic printed in April 2008, wherein the article indicated 
that Reynaud's could affect fingers and toes and could be 
affected by cold weather.  

The Veteran also submitted additional evidence after the 
hearing, including a September 2007 record which gave a 
continued diagnosis of Reynaud's disease, along with 
depression, and noted continued complaints of numbness in the 
feet and pain and numbness in the hands.  A July 2008 VA 
treatment record revealed the Veteran was seen for diabetic 
foot care by a Dr. C.D., and complained of a burning 
sensation to his feet which had been diagnosed as idiopathic 
neuropathy, but was probably due to a history of cold injury.  
A review of the record reflects that this medical provider 
did not see the Veteran prior to this date.  

Based on a review of the evidence the Board finds that new 
and material evidence has been submitted to reopen the 
previously denied claim for service connection for peripheral 
neuropathy of the bilateral lower extremities and for service 
connection for a psychiatric disorder classified as major 
depressive disorder.  

In regards to the peripheral neuropathy affecting the lower 
extremities, the evidence received after the unfavorable 
Board decision of 2005 includes the most recent medical 
opinion shown in a July 2008 diabetic foot care record, 
wherein Dr. C.D., noted the previous diagnosis of idiopathic 
neuropathy, and gave an opinion that this was probably due to 
a history of cold injury.  Additionally the post 2005 
evidence also contains the September 2006 opinion from Dr. 
P.P., wherein the neuropathy was deemed as resulting from 
frost bite.  These new favorable medical opinions from VA 
medical providers who had not been shown in the record to 
have previously treated the Veteran prior to September 2005, 
presumably have access to the earlier, less favorable medical 
records and examination reports generated by the VA, are new 
in that these opinions were not previously of record in 
September 2005 and are significant in that they continue to 
link the lower extremity neuropathy to his cold injury.  
Further the July 2007 letter from R.G., while in itself not a 
medical opinion regarding the etiology of the neuropathy, 
does point to records from the VA showing an April 2007 VA 
neurology opinion assessing peripheral neuropathy most likely 
related to frostbite.  This further points to the existence 
of additional favorable evidence, as the April 2007 neurology 
record itself has yet to be obtained.  

In regards to the claim for a psychiatric disorder classified 
as major depressive disorder, the Board notes that the 
additional evidence submitted since September 2005 now shows 
that the VA Mental Health personnel have linked his 
depression to his lower extremity disability.  This is 
pointed out in the October 2006 letter signed by 3 VA mental 
health professionals, to include the Chief of the Mental 
Health Clinic, and states these individuals' belief that the 
Veteran's chronic pain associated with his cold injuries has 
precipitated a Major Depressive Disorder.  Likewise, the July 
2007 letter from another VA psychiatric social worker 
reiterated the opinion that the Major Depressive Disorder is 
secondary to peripheral neuropathy.  Previously the records 
before the Board in September 2005 were equivocal about the 
cause of the Veteran's psychiatric disorder.  

Such evidence, when considered in light of the previously 
considered evidence, to include the previously reasonable 
possibility of substantiating the claim for service connected 
peripheral neuropathy of the lower extremities and for a 
psychiatric disorder as secondary to residuals of a cold 
injury to the feet.  38 C.F.R. § 3.156(a) (2008).  Thus the 
claims are reopened.  

III.  Service Connection

Having reopened the claims for service connection for 
peripheral neuropathy and for a major depressive disorder 
secondary to the service-connected cold injuries of the lower 
extremities, the Board will address whether service 
connection is warranted for these disorders.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such a psychosis or certain 
neurological disorders, is manifest to a compensable degree 
within a year of discharge, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 
3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

A review of the evidence in regards to the peripheral 
neuropathy of the lower extremities reveals that the evidence 
contains various diverging opinions as to the etiology of the 
peripheral neuropathy affecting the lower extremities.  There 
is no dispute that the Veteran sustained cold injuries to 
both feet in service and is service connected for the 
residuals of this affecting both feet.  There is also no 
dispute that the Veteran carries a diagnosis of peripheral 
neuropathy affecting the lower extremities.  The divergence 
of the opinions center around whether the peripheral 
neuropathy affecting the lower extremities is related to the 
cold injury or whether it is related to other possible 
causes.  

As pointed out in the evidence discussed above, the Veteran 
did have a history of alcohol dependency ending in 1992, and 
there were some medical opinions that related the peripheral 
neuropathy to ethanol toxicity.  This includes the June 2000 
VA examination, which solely attributed the neuropathy to 
alcohol abuse.  The April 2003 VA examination was more 
equivocal, in which the examiner did state that it was at 
least as likely as not that the diminished sensation in the 
Veteran's toes was due to cold injuries, but also noted that 
it may be equally likely to alcohol abuse in the past.  Other 
medical evidence suggested that diabetes might be a factor, 
however this was determined by the August 2007 cold injuries 
examination to be less likely than not a cause in light of 
the fact that his diabetes was mild without any 
complications.  This examiner did not discuss the potential 
etiology of the prior alcohol abuse but did state that in 
light of the cold injuries being confined to the feet, that 
it was less likely than not that the neuropathy was related 
to his cold injury and went on to state that the etiology of 
the neuropathy was speculative.  

Elsewhere the record contains multiple opinions that do link 
the Veteran's peripheral neuropathy affecting his lower 
extremities to his service-connected injuries of both feet.  
This includes not only the private opinions obtained 
including from Dr. K throughout 2000 which stated that the 
Veteran's bilateral lower extremity neuropathy is related to 
his cold exposure in the service, but also opinions from VA 
doctors to include neurologists and podiatrists as recently 
as 2008, wherein his neuropathy affecting his lower 
extremities is opined to be related to cold injury.  Again 
these doctors providing favorable opinions are VA personnel 
with access to the Veteran's medical history of record via 
CPRS, which would include the unfavorable evidence.  

Thus, the Board finds that there is a relative balance in 
this case of favorable and unfavorable evidence as to whether 
the Veteran's peripheral neuropathy is related to his 
service-connected residuals of cold injury.  This is 
particularly shown in the April 2003 VA examination where the 
examiner initially stated that it was as likely as not that 
the Veteran's diminished sensation affecting his toes was 
related to cold injury, but also suggested it could equally 
be due to his past alcohol consumption.  

Thus, the evidence appears to be in equipoise and it appears 
that the Veteran as likely as not has bilateral peripheral 
neuropathy of the lower extremities as secondary to the 
service-connected cold exposure of both feet.  

In regards to the major depressive disorder claimed as 
secondary to the service-connected cold injuries, the Board 
again finds that as discussed above, there is a balance of 
positive and negative evidence as to whether this disorder is 
being caused or aggravated by his service-connected cold 
injury residuals of his feet, which now include the 
peripheral neuropathies affecting his lower extremities.  
Again the earlier evidence appeared to attribute a number of 
different causes for his psychiatric symptoms, but the more 
recent evidence and opinions set forth by the VA's mental 
health personnel who have treated him for a long time 
attributes his current psychiatric disorder of major 
depressive disorder to his service-connected cold injuries, 
particularly the pain from peripheral neuropathy.  The August 
2007 VA examination also contained an opinion linking the 
Veteran's depression to his peripheral neuropathy pain.  
Thus, the evidence appears to be in equipoise and it appears 
that the Veteran as likely as not has a depressive disorder 
as secondary to the service-connected cold injury residuals 
affecting both lower extremities.  

Resolving all reasonable doubt in favor of the Veteran, the 
evidence supports a grant of service connection for 
peripheral neuropathy of the feet and for a major depressive 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

New and material evidence has been received to reopen a claim 
for service connection for peripheral neuropathy of the right 
lower extremity and the appeal is granted.

Service connection for peripheral neuropathy of the right 
lower extremity is granted.

New and material evidence been received to reopen a claim for 
service connection for peripheral neuropathy of the left 
lower extremity and the appeal is granted.

Service connection for peripheral neuropathy of the left 
lower extremity is granted.

New and material evidence has been received to reopen a claim 
for service connection for a psychiatric disorder claimed as 
major depressive disorder and the appeal is granted.

Service connection for a psychiatric disorder claimed as 
major depressive disorder is granted.


REMAND

The remaining issues of entitlement to service connection for 
Raynaud's disease, for increased ratings for the residuals of 
cold injury to both feet and for TDIU are remanded to the AOJ 
for evidentiary and/or due process deficiencies. 

In regards to the claim for entitlement to service connection 
for Raynaud's disease, the Board finds that further 
clarification of this matter is necessary.  The evidence 
currently is not clear as to whether the Veteran does 
actually have a diagnosis of Reynaud's, and it is unclear as 
to what particular areas of the body are being affected by 
it.  Of note, the most recent VA cold injuries examination of 
August 2007 did report symptoms suggestive of Raynaud's in 
the fingers, specifically a color sequence where the fingers 
changed colors from white, blue and red.  No specific 
symptoms regarding a possible Raynaud's regarding the feet 
were discussed and the examiner did not make a clear cut 
diagnosis of Reynaud's.  

Subsequent to this examination, the Veteran testified in 
April 2008 as to symptoms of his feet which included daily 
skin color changes of his feet from red, blue and white, 
which could be suggestive of color changes consistent with 
Raynaud's according to the August 2007 VA examination.  Thus, 
an examination is necessary to clarify not only whether the 
Veteran has Reynaud's, but if so what areas of the body are 
affected, in addition to an etiology opinion.  

In regards to increased ratings claims for residuals of cold 
injury to the left and right feet, the Board notes that 
further adjudication of these matters must be deferred in 
light of the recent service-connection grant for neuropathy, 
and in light of the need to further address the question of 
whether the Veteran has an associated Raynaud's phenomena.  
The residuals of cold injury of the feet bilaterally have 
been evaluated under Diagnostic Code 7122 which provides for 
a maximum disability rating of 30 percent for cold injury 
residuals where there is evidence of arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122.  Note (1) instructs that amputation of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, be 
evaluated under other diagnostic codes.  Also, other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., must be evaluated, unless they are used to support an 
evaluation under Diagnostic Code 7122. Id.  Note (2) states 
that each affected part is to be evaluated separately and the 
ratings combined in accordance with 38 C.F.R. § 4.25 and § 
4.26. Id.  

Thus, is apparent in this matter that the increased rating 
claim is inextricably intertwined with the question of 
whether service connection is warranted for Raynaud's as such 
diagnosis could be used to support a higher evaluation 
pursuant to note 1.  Likewise, the severity of the now-
service connected peripheral neuropathy is also to be 
considered in addressing the issue of entitlement to an 
increased rating for cold injury residuals.  In light of the 
need to further examine the Veteran to address the Raynaud's 
question, the Veteran should also be afforded a current 
examination to determine the current severity of his cold 
injury residuals.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

Because the outcome of these matters has a direct impact on 
the Veteran's claim seeking entitlement to a TDIU, the claim 
is held to be "inextricably intertwined" with the service 
connection claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991). Therefore, it too must be remanded for re-
adjudication.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice, 
that explains (1) the information and 
evidence not of record needed to 
establish an effective date, if an 
increased rating is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) that he can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The AOJ must also send the Veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  Dingess, supra. 

(c) The notice regarding the service 
connection, TDIU and increased rating 
issues must also (1) inform him of what 
he needs to provide; and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all private 
medical care providers, who treated him 
for his claimed cold injury residuals and 
Reynaud's disorder since 2007.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the Veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2008).

3.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
VA cold injury examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed Raynaud's and the severity of the 
cold injury residuals.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the report and must be 
annotated in this regard.  The examiner 
is requested to review the pertinent 
medical records, examine the Veteran and 
provide a written opinion as to the 
presence, etiology and onset of Raynaud's 
and the severity of his cold injury.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.

(A) Specifically, the examiner is 
requested to provide an opinion as to the 
following:  (1) whether the Veteran has a 
diagnosis of Reynaud's and if so, what 
areas of the body is it manifested; (2) 
if the Veteran has a diagnosis of 
Reynaud's, what is the medical 
probability that it is directly related 
to service; (3) whether any Reynaud's 
disorder currently shown is related to 
the Veteran's cold injury residuals of 
the lower extremities; and (4) whether it 
is at least as likely as not (at least a 
50 percent chance) that the Veteran's 
cold injury residuals aggravated or 
contributed to or accelerated any 
pathologic process involving Raynaud's.  
If the Veteran's cold injury aggravated 
or contributed to or accelerated any 
pathologic process regarding Reynaud's, 
the examiner must state to what extent 
did it so contribute as compared to the 
natural progress of the disease itself or 
as opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

(B) In addressing the cold injury 
residuals of the lower extremities, the 
examiner is to assess the current nature 
and extent of severity of the Veteran's 
impairment related to his service-
connected bilateral cold injury of the 
lower extremities in accordance with the 
latest AMIE worksheet for rating such 
disorders.  The examiner should discuss 
all manifestations of cold injury 
residuals and determine if there is 
evidence of arthralgia or other pain, 
numbness, or cold sensitivity plus two or 
more of the following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis), 
in addition to other residuals shown, to 
include peripheral neuropathy, and 
Reynaud's if diagnosed.  

The examiner should also comment on the 
effect of the cold injury residuals on 
the Veteran's ability to obtain and 
maintain substantial gainful employment.  

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to include the claim for a TDIU.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to cooperate by reporting for examination, without 
good cause, may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


